DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2018-042065 filed March 8, 2018 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP2019/008611 filed March 5, 2019.
Claim Status
Filing Date
April 18, 2022
Amended
1, 4-6, 12-20
Pending
1-7, 11-20
Withdrawn
6, 7
Under Examination
1-5, 11-20


Drawings
The drawings filed August 27, 2020 are accepted.
Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 5 line 2 and claims 15-20 lines 1-2 “an internal pore of the green compact is impregnated with a lubricating oil”.   
Withdrawn Claim Rejections - 35 USC § 112
	The following 112(b) rejection is withdrawn due to argument:
Claim 1 lines 2-3 “a metal powder…capable of forming an oxide film” and line 6 “the oxide film formed between particles of the metal powder”.
	The applicant persuasively argues claim 1 is explained by [0011] of applicant’s specification (Remarks pg. 5 para. 5) and “the oxide film” is a positive recitation of the oxide film such that it is clear the metal powder capable of forming the oxide film and the oxide film are features of claim 1 (Remarks pg. 5 para. 6).
	In applicant’s specification [0011] recites “Further, the “metal powder capable of forming an oxide film” in the present invention is, in other words, a metal powder having a larger ionization tendency than that of hydrogen, such as iron, aluminum, magnesium, and chromium powders, or an alloy powder including the above metal.”.
Claim 2 line 2 “reduced powder”.
	The applicant persuasively argues claim 2 is explained by [0015] of applicant’s specification such that one of ordinary skill in the art would understand what is meant by “reduced powder” (Remarks pg. 5 para. 7).
	Reduced powder appears to be a term of the powder metallurgy art that refers to metal powder obtained by reducing metal oxide.
Response to Arguments
Kikuchi ‘842 in view of Kikuchi ‘068 and Ito
Kikuchi ‘842 in view of Kikuchi ‘068, Ito, and Pleney
Kikuchi ‘842 in view of Kikuchi ‘068, Ito, and Skoblo
Kikuchi ‘842 in view of Kikuchi ‘068, Ito, Skoblo, and Pleney
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive.
	The applicant argues Kikuchi ‘842, Kikuchi ‘068, and Pleney fail to disclose or suggest a ratio of the metal powder of 100 um or more to the metal powder as a whole is 30 wt% or more and a cumulative 50% diameter being 50 um or more and 100 um or less (Remarks pg. 6 para. 4).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In the instant case, the rejections rely on either one of Ito or Skoblo to teach the metal powder wt% and diameter distributions, where the powder distribution in Ito is for the same powder as in Kikuchi ‘842 (i.e. NC100, Ito Table 4, Kikuchi ‘842 4:95-100) and the powder distribution in Skoblo advantageously produces complex parts with high manufacturability and low cost (Skoblo [0007], [0009]) and improves operational (strength) properties of powder parts (Skoblo [0013]).
	The applicant argues the prior art shows the particle size distribution with particle diameter of particles in wt% (Remarks pg. 6 para. 5), whereas in the claim the cumulative 50% diameter refers to the particle diameter (Remarks pg. 6 para. 6) and 50 wt% diameter and cumulative 50% diameter are not equal because smaller particles have smaller weight and larger particles have heavier weight (Remarks para. spanning pgs. 6-7) and the 50 wt% diameter is larger than the particle diameter of the particles whose cumulative distribution is exactly half of the total number from the smaller particle diameter (Remarks pg. 7 para. 2).
The examiner respectfully disagrees that the taught wt% distribution in the prior art is not related to the cumulative diameter. As evidenced by Malvern (Application Note: Basic principles of particle size analysis. Malvern instruments Worldwide. 2014.) and Cheric (Chapter 1. Particle Size Analysis. https://www.cheric.org/files/education/cyberlecture/e200801/e200801-201.pdf.) particle volume can be converted to mass and vice versa (Malvern pgs. 8-9 Interconversion between number, length and volume/mass means; Cheric 1.4 Conversion Between Distributions). Weight (i.e. mass) and diameter are related to each other through density, which is equal to mass/volume. Approximating the metal powder as a sphere, the volume is 4/3 * pi *r^3. Therefore, the diameter of a sphere is 2 * cube root ((mass/density)/(4/3 * pi)). The density of iron is 6.8 g/cm3. Wt% as taught by the prior art can be converted to diameter, then the cumulative 50% diameter can be determined.
Evidence to support that the wt% distribution of the prior art cannot be used to determine the diameter distribution has not been presented. 
	The applicant argues Ito shows that the weight ratio of particles having a size of 106 um or more is 28.0 wt%, and it is not possible to determine whether or not the weight ratio of particles of 100 um or more is 30 wt% or more because the weight ratio of particles of 100 um or more and 106 um or less cannot be read from Table 4 (Remarks pg. 7 para. 3).
	The examiner respectfully disagrees. The weight ratio of particles taught in Ito (Table 4) is close to that claimed such that, absent evidence to the contrary, one of ordinary skill in the art would expect the particle size distribution of the prior art (i.e. Ito) to have the same properties as that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
	Further, when the wt% taught by Ito (Table 4) is converted to diameter as discussed above and the percentage is calculated, the cumulative 50% diameter falls within the range of 75 to 106 um, which overlaps with a cumulative 50% diameter of 50 to 100 um. 
Ito
Wt% 
Estimated diameter %
45 um or less
16.6
18.6
45 to 75 um
24.3
21.2
75 to 106 um
31.1
23.0
106 to 150 um
27.2
30.4
150 um or more
0.8
6.8


	The applicant argues that since the particle size distribution of Skoblo is expressed in wt%, the cumulative 50% diameter cannot be read from the particle size distribution (Remarks pg. 7 para. 6).
	The examiner respectfully disagrees. As discussed above, the cumulative 50% diameter can be calculated from the wt% distribution. The resulting estimated diameter range for Skoblo is presented below, where for the minimum wt% amount of 0 to 50 um and 50 to 100 um (i.e. 5 and 45 wt%, respectively) and for the maximum wt% amount of 0 to 50 um and 50 to 100 um (i.e. 30 to 70 wt%, respectively) the 50% diameter falls within the range of 50 to 100 um.
Skoblo
Wt% Min
Estimated diameter %
Wt% max 
Estimated diameter %
0 to 50 um
5
19
30
43
50 to 100 um
45
40
70
57
100 to 250 um
50
41
0
0


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation) and Ito (US 2011/0317949).
Regarding claim 1, Kikuchi ‘842 teaches a ring-shaped molded body (4:92-98) that is formed into a powder compact (i.e. a green compact of  a raw material powder including a metal powder) that is subjected to steam without sintering (2:56-58) where the compact is made of pure Fe powder (i.e. a metal powder as a main component capable of forming an oxide film) (1:8-9, 2:32-33, 4:94-95), the steam treatment produces iron tetraoxide (Fe3O4) in the powder compact and iron oxide fills the pores (i.e. the oxide film formed between particles of the metal powder) and achieves systematic densification (3:61-66), and a sintering process is omitted (2:43-44). 
Kikuchi ‘842 teaches a ring-shaped molded body (4:92-98) for use in office automation (OA) equipment and small DC motors (1:8-13), but is silent to forming a fluid dynamic bearing.
Kikuchi ‘068 teaches a fluid dynamic bearing ([0001]) for use in AV and OA equipment ([0002]) made of Fe-based powder ([0012], [0026]) that forms a Fe3O4 film on the porous surface ([0010]-[0014]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the ring-shaped molded body made of pure Fe powder coated with Fe3O4 in Kikuchi ‘842 to be a fluid dynamic bearing because this material improves the durability and rotational accuracy of motors using fluid dynamic bearings, reducing noise and cost (Kikuchi ‘068 [0010]) and the presence of the Fe3O4 film, even inside through the pores, increasing the mechanical strength and corrosion and wear resistance, improving properties, such that it is particularly suitable as a hydrodynamic bearing (Kikuchi ‘068 [0011]).
Kikuchi ‘842 in view of Kikuchi ‘068 teaches a fluid dynamic bearing (Kikuchi ‘068 [0001]), but is silent to the fluid dynamic bearing comprising a dynamic pressure generating portion provided in a region of a surface of the green compact where a bearing gap is formed between the surface of the green compact and a supported portion
Ito teaches a fluid dynamic bearing used in various electrical apparatuses such as information apparatuses (i.e. OA equipment) ([0003]) with a dynamic pressure generating portion that generates dynamic pressure in a lubricating fluid in a bearing gap ([0005], [0011], [0041], [0049], Figs. 29 to 31) where radial bearing gaps are located between the radially inner surface on which the dynamic pressure generating portions 8a1, 8a2 are formed and a radially outer surface of the shaft member (i.e. a dynamic pressure generating portion provided in a region of a surface of the green compact where a bearing gap is formed between the surface of the green compact and a supported portion) ([0006], [0125], [0128], [0138], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the fluid dynamic bearing of Kikuchi ‘842 in view of Kikuchi ‘068 to include a dynamic pressure generating portion because it generates dynamic pressure in a lubricating fluid in a bearing gap (Ito [0005]), enhancing slidability or abrasion resistance (Ito [0041]) by pressing lubricating oil toward an axial center, increasing pressure (Ito [0138]).
Kikuchi ‘842 teaches using NC100, 24 pure iron powder (4:95-100), but is silent to the particle size distribution of the metal powder.
Ito teaches the grain size (i.e. particle size distribution) of NC 100.24 Fe powder includes 24.3 wt% of 45 to 75 um, 31.1 wt% of 74 to 106 um (i.e. a cumulative distribution of 55.4 wt% for a diameter of 45 to 106 um, which is close to the claimed 50 um or more and 100 um or less), 27.2 wt% of 106 to 150 um, and 0.8 wt% of 150 um or more (i.e. a ratio of metal powder of 100 um or more to the metal powder as a whole is 28.0 wt%) (Table 4). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the NC100, 24 powder in Kikuchi ‘842 to have the powder distribution as taught in Ito because it is the same powder (Ito Table 4), therefore it has the same particle size distribution. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close such that one skilled in the art would expect them to have the same properties. MPEP 2144.05(I).
The radial crushing strength of the fluid dynamic bearing being 150 MPa or more has been considered and has been determined to recite a property of the claimed product. Kikuchi ‘842 in view of Ito teaches a product (i.e. ring-shaped molded body in the form of a green compact made of a metal powder with an oxide film formed between particles, Kikuchi ‘842 1:8-9, 2:32-33, 43-44, 56-58, 3:61-66, 4:92-98, with a substantially similar particle size distribution Ito Table 4) that is substantially similar to the product claimed. It appears that the properties of the product of the prior art are substantially similar to those claimed, including having a radial crushing strength of 150 MPa or more.
Regarding claim 3, Kikuchi ‘842 teaches the compact is made of pure Fe powder (1:8-9, 2:32-33, 4:94-95). 
Regarding claims 4 and 13, Kikuchi ‘842 teaches making the compact of pure iron powder that contains 1% or less of non-Fe components and is mixed with a total of 0.5% lubricant (i.e. the ratio of the metal powder to the raw material powder as a whole is 99.5 wt%) (4:94-97).
Claims 2, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation) and Ito (US 2011/0317949) as applied to claim 1 above, and further evidenced by Hoganas (NC100.24, June 2016) and Hulthen (US 3,212,876).
Regarding claim 2, Kikuchi ‘842 in view of Ito teaches NC100.24 iron powder (Kikuchi ‘842 4:95-96; Ito Table 4). 
Hoganas teaches NC100.24 is “sponge iron powder” and Hulthen teaches that sponge iron powder is dry-reduced iron powder produced from sponge iron (1:26-28) (i.e. NC100.24 sponge iron powder is reduced iron powder).
Regarding claim 11, Kikuchi ‘842 teaches the compact is made of pure Fe powder (1:8-9, 2:32-33, 4:94-95). 
Regarding claims 12 and 14, Kikuchi ‘842 teaches making the compact of pure iron powder that contains 1% or less of non-Fe components and is mixed with a total of 0.5% lubricant (i.e. the ratio of the metal powder to the raw material powder as a whole is 99.5 wt%) (4:94-97).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation) and Ito (US 2011/0317949) as applied to claim 1 above, and further in view of Pleney (EP 0045706 machine translation).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation) and Ito (US 2011/0317949) as evidenced by Hoganas (NC100.24, June 2016) and Hulthen (US 3,212,876) as applied to claim 2 above, and further in view of Pleney (EP 0045706 machine translation).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation) and Ito (US 2011/0317949) as applied to claim 3 above, and further in view of Pleney (EP 0045706 machine translation).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation) and Ito (US 2011/0317949) as applied to claim 4 above, and further in view of Pleney (EP 0045706 machine translation).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation) and Ito (US 2011/0317949) as evidenced by Hoganas (NC100.24, June 2016) and Hulthen (US 3,212,876) as applied to claim 11 above, and further in view of Pleney (EP 0045706 machine translation).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation) and Ito (US 2011/0317949) as evidenced by Hoganas (NC100.24, June 2016) and Hulthen (US 3,212,876) as applied to claim 12 above, and further in view of Pleney (EP 0045706 machine translation).
Regarding claims 5 and 15-19, Kikuchi ‘842 in view of Kikuchi ‘068 is silent to a plurality of internal pores of the green compact being impregnated with a lubricating oil.
Pleney teaches a sintered body with a main constituent of Fe-based powder ([0001]) that after cold compaction and oxidation is impregnated with an oil lubricant ([0004], [0009], [0018]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to impregnate the compact of Kikuchi ‘842 in view of Kikuchi ‘068 with an oil lubricant because it gives self-lubricating properties (Pleney [0009]) where the presences of an oxide film promotes the surface retention of a lubrication liquid (Pleney [0018]).
Claims 1, 3-5, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation), Ito (US 2011/0317949), and Pleney (EP 0045706 machine translation).
In the event it is determined that the radial crushing strength of the prior art is not substantially similar to that claimed, then the below rejection in view of Pleney is applied.
Regarding claim 1, Kikuchi ‘842 teaches a ring-shaped molded body (4:92-98) that is formed into a powder compact (i.e. a green compact of  a raw material powder including a metal powder) that is subjected to steam without sintering (2:56-58) where the compact is made of pure Fe powder (i.e. a metal powder as a main component capable of forming an oxide film) (1:8-9, 2:32-33, 4:94-95), the steam treatment produces iron tetraoxide (Fe3O4) in the powder compact and iron oxide fills the pores (i.e. the oxide film formed between particles of the metal powder) and achieves systematic densification (3:61-66), and a sintering process is omitted (2:43-44). 
Kikuchi ‘842 teaches a ring-shaped molded body (4:92-98) for use in office automation (OA) equipment and small DC motors (1:8-13), but is silent to forming a fluid dynamic bearing.
Kikuchi ‘068 teaches a fluid dynamic bearing ([0001]) for use in AV and OA equipment ([0002]) made of Fe-based powder ([0012], [0026]) that forms a Fe3O4 film on the porous surface ([0010]-[0014]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the ring-shaped molded body made of pure Fe powder coated with Fe3O4 in Kikuchi ‘842 to be a fluid dynamic bearing because this material improves the durability and rotational accuracy of motors using fluid dynamic bearings, reducing noise and cost (Kikuchi ‘068 [0010]) and the presence of the Fe3O4 film, even inside through the pores, increasing the mechanical strength and corrosion and wear resistance, improving properties, such that it is particularly suitable as a hydrodynamic bearing (Kikuchi ‘068 [0011]).
Kikuchi ‘842 in view of Kikuchi ‘068 teaches a fluid dynamic bearing (Kikuchi ‘068 [0001]), but is silent to the fluid dynamic bearing comprising a dynamic pressure generating portion provided in a region of a surface of the green compact where a bearing gap is formed between the surface of the green compact and a supported portion
Ito teaches a fluid dynamic bearing used in various electrical apparatuses such as information apparatuses (i.e. OA equipment) ([0003]) with a dynamic pressure generating portion that generates dynamic pressure in a lubricating fluid in a bearing gap ([0005], [0011], [0041], [0049], Figs. 29 to 31) where radial bearing gaps are located between the radially inner surface on which the dynamic pressure generating portions 8a1, 8a2 are formed and a radially outer surface of the shaft member (i.e. a dynamic pressure generating portion provided in a region of a surface of the green compact where a bearing gap is formed between the surface of the green compact and a supported portion) ([0006], [0125], [0128], [0138], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the fluid dynamic bearing of Kikuchi ‘842 in view of Kikuchi ‘068 to include a dynamic pressure generating portion because it generates dynamic pressure in a lubricating fluid in a bearing gap (Ito [0005]), enhancing slidability or abrasion resistance (Ito [0041]) by pressing lubricating oil toward an axial center, increasing pressure (Ito [0138]).
Kikuchi ‘842 teaches using NC100, 24 pure iron powder (4:95-100), but is silent to the particle size distribution of the metal powder.
Ito teaches the grain size (i.e. particle size distribution) of NC 100.24 Fe powder includes 24.3 wt% of 45 to 75 um, 31.1 wt% of 74 to 106 um (i.e. a cumulative distribution of 55.4 wt% for a diameter of 45 to 106 um, which is close to the claimed 50 um or more and 100 um or less), 27.2 wt% of 106 to 150 um, and 0.8 wt% of 150 um or more (i.e. a ratio of metal powder of 100 um or more to the metal powder as a whole is 28.0 wt%) (Table 4). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the NC100, 24 powder in Kikuchi ‘842 to have the powder distribution as taught in Ito because it is the same powder (Ito Table 4), therefore it has the same particle size distribution. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close such that one skilled in the art would expect them to have the same properties. MPEP 2144.05(I).
Kikuchi ‘842 in view of Kikuchi ‘068 and Ito is silent to the radial crushing strength.
Pleney teaches a bearing ([0009]) sintered body of an iron-based powder ([0001]) manufactured by cold compression and oxidation ([0004], [0013]) with a coefficient of K of rupture (i.e. radial crushing strength) of 100 N/mm2 ([0024]) or 180 N/mm2 ([0026]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the fluid dynamic bearing of Kikuchi ‘842 in view of Kikuchi ‘068 and Ito to have a radial crushing strength of 100 to 180 N/mm2 because it is made from a substantially similar material of Fe powder (Kikuchi ‘842 1:8-9, 2:32-33, 4:94-95; Pleney [0022], [0026]) that is coated in Fe3O4 (Kikuchi ‘842 3:61-66; Pleney [0011], [0023], [0024], [0026]) with a substantially similar particle size distribution (Ito Table 4; Pleney [0022], [0026]) manufactured by a substantially similar process (Kikuchi ‘842 2:43-44, 56-58; Pleney [0004], [0013]).
Regarding claim 3, Kikuchi ‘842 teaches the compact is made of pure Fe powder (1:8-9, 2:32-33, 4:94-95). 
Regarding claims 4 and 13, Kikuchi ‘842 teaches making the compact of pure iron powder contains 1% or less of non-Fe components and is mixed with a total of 0.5% lubricant (i.e. the ratio of the metal powder to the raw material powder as a whole is 99.5 wt%) (4:94-97).
Regarding claims 5, 16, 17, and 20, Kikuchi ‘842 in view of Kikuchi ‘068 is silent to a plurality of internal pores of the green compact being impregnated with a lubricating oil.
Pleney teaches a sintered body with a main constituent of Fe-based powder ([0001]) that after cold compaction and oxidation is impregnated with an oil lubricant ([0004], [0009], [0018]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to impregnate the compact of Kikuchi ‘842 in view of Kikuchi ‘068 with an oil lubricant because it gives self-lubricating properties (Pleney [0009]) where the presences of an oxide film promotes the surface retention of a lubrication liquid (Pleney [0018]).
Claims 2, 11, 12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation), Ito (US 2011/0317949), and Pleney (EP 0045706 machine translation) as applied to claim 1 above, and further evidenced by Hoganas (NC100.24, June 2016) and Hulthen (US 3,212,876).
Regarding claim 2, Kikuchi ‘842 teaches NC100.24 iron powder (Kikuchi ‘842 4:95-96). 
Hoganas teaches NC100.24 is “sponge iron powder” and Hulthen teaches that sponge iron powder is dry-reduced iron powder produced from sponge iron (1:26-28) (i.e. NC100.24 sponge iron powder is reduced iron powder).
Regarding claim 11, Kikuchi ‘842 teaches the compact is made of pure Fe powder (1:8-9, 2:32-33, 4:94-95). 
Regarding claims 12 and 14, Kikuchi ‘842 teaches making the compact of pure iron powder contains 1% or less of non-Fe components and is mixed with a total of 0.5% lubricant (i.e. the ratio of the metal powder to the raw material powder as a whole is 99.5 wt%) (4:94-97).
Regarding claims 15, 18, and 19, Kikuchi ‘842 in view of Kikuchi ‘068 is silent to an internal pore of the green compact being impregnated with a lubricating oil.
Pleney teaches a sintered body with a main constituent of Fe-based powder ([0001]) that after cold compaction and oxidation is impregnated with an oil lubricant ([0004], [0009], [0018]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to impregnate the compact of Kikuchi ‘842 in view of Kikuchi ‘068 with an oil lubricant because it gives self-lubricating properties (Pleney [0009]) where the presences of an oxide film promotes the surface retention of a lubrication liquid (Pleney [0018]).
Claims 1, 3, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation), Ito (US 2011/0317949), and Skoblo (RU 2162390 machine translation).
Regarding claim 1, Kikuchi ‘842 teaches a ring-shaped molded body (4:92-98) that is formed into a powder compact (i.e. a green compact of  a raw material powder including a metal powder) that is subjected to steam without sintering (2:56-58) where the compact is made of pure Fe powder (i.e. a metal powder as a main component capable of forming an oxide film) (1:8-9, 2:32-33, 4:94-95), the steam treatment produces iron tetraoxide (Fe3O4) in the powder compact and iron oxide fills the pores (i.e. the oxide film formed between particles of the metal powder) and achieves systematic densification (3:61-66), and a sintering process is omitted (2:43-44). 
Kikuchi ‘842 teaches a ring-shaped molded body (4:92-98) for use in office automation (OA) equipment and small DC motors (1:8-13), but is silent to forming a fluid dynamic bearing.
Kikuchi ‘068 teaches a fluid dynamic bearing ([0001]) for use in AV and OA equipment ([0002]) made of Fe-based powder ([0012], [0026]) that forms a Fe3O4 film on the porous surface ([0010]-[0014]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the ring-shaped molded body made of pure Fe powder coated with Fe3O4 in Kikuchi ‘842 to be a fluid dynamic bearing because this material improves the durability and rotational accuracy of motors using fluid dynamic bearings, reducing noise and cost (Kikuchi ‘068 [0010]) and the presence of the Fe3O4 film, even inside through the pores, increasing the mechanical strength and corrosion and wear resistance, improving properties, such that it is particularly suitable as a hydrodynamic bearing (Kikuchi ‘068 [0011]).
Kikuchi ‘842 in view of Kikuchi ‘068 teaches a fluid dynamic bearing (Kikuchi ‘068 [0001]), but is silent to the fluid dynamic bearing comprising a dynamic pressure generating portion provided in a region of a surface of the green compact where a bearing gap is formed between the surface of the green compact and a supported portion
Ito teaches a fluid dynamic bearing used in various electrical apparatuses such as information apparatuses (i.e. OA equipment) ([0003]) with a dynamic pressure generating portion that generates dynamic pressure in a lubricating fluid in a bearing gap ([0005], [0011], [0041], [0049], Figs. 29 to 31) where radial bearing gaps are located between the radially inner surface on which the dynamic pressure generating portions 8a1, 8a2 are formed and a radially outer surface of the shaft member (i.e. a dynamic pressure generating portion provided in a region of a surface of the green compact where a bearing gap is formed between the surface of the green compact and a supported portion) ([0006], [0125], [0128], [0138], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the fluid dynamic bearing of Kikuchi ‘842 in view of Kikuchi ‘068 to include a dynamic pressure generating portion because it generates dynamic pressure in a lubricating fluid in a bearing gap (Ito [0005]), enhancing slidability or abrasion resistance (Ito [0041]) by pressing lubricating oil toward an axial center, increasing pressure (Ito [0138]).
Kikuchi ‘842 teaches pure iron powder (1:8-9, 2:32-33, 4:94-95), but is silent to the particle size distribution of the metal powder.
Skoblo teaches iron powder for use in powder metallurgy ([0001]) with a particle size distribution of 5 to 30 wt% of particles less than 50 um, 45 to 75 wt% of particles of 50 to 100 um, and balance (i.e. 0 to 50 wt %) of particles 100 to 250 um ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the pure iron powder in Kikuchi ‘842 to be 5 to 30 wt% of particles less than 50 um, 45 to 75 wt% of particles of 50 to 100 um, and balance (i.e. 0 to 50 wt %) of particles 100 to 250 um because it produces parts of complex shapes with high manufacturability and low cost (Skoblo [0007], [0009]) and it improves the operational (strength) properties of powder parts (Skoblo [0013]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The radial crushing strength of the fluid dynamic bearing being 150 MPa or more has been considered and has been determined to recite a property of the claimed product. The prior art teaches a product (i.e. ring-shaped molded body in the form of a green compact made of a metal powder with an oxide film formed between particles, Kikuchi ‘842 1:8-9, 2:32-33, 43-44, 56-58, 3:61-66, 4:92-98, with a substantially similar particle size distribution Skoblo [0008]) that is substantially similar to the product claimed. It appears that the properties of the product of the prior art are substantially similar to those claimed, including having a radial crushing strength of 150 MPa or more.
Regarding claim 3, Kikuchi ‘842 teaches the compact is made of pure Fe powder (1:8-9, 2:32-33, 4:94-95). 
Regarding claims 4 and 13, Kikuchi ‘842 teaches making the compact of pure iron powder contains 1% or less of non-Fe components and is mixed with a total of 0.5% lubricant (i.e. the ratio of the metal powder to the raw material powder as a whole is 99.5 wt%) (4:94-97).
Claims 2, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation), Ito (US 2011/0317949), and Skoblo (RU 2162390 machine translation) as applied to claim 1 above, and further evidenced by Hoganas (NC100.24, June 2016) and Hulthen (US 3,212,876).
Regarding claim 2, Kikuchi ‘842 teaches NC100.24 iron powder (Kikuchi ‘842 4:95-96). 
Hoganas teaches NC100.24 is “sponge iron powder” and Hulthen teaches that sponge iron powder is dry-reduced iron powder produced from sponge iron (1:26-28) (i.e. NC100.24 sponge iron powder is reduced iron powder).
Regarding claim 11, Kikuchi ‘842 teaches the compact is made of pure Fe powder (1:8-9, 2:32-33, 4:94-95). 
Regarding claims 12 and 14, Kikuchi ‘842 teaches making the compact of pure iron powder contains 1% or less of non-Fe components and is mixed with a total of 0.5% lubricant (i.e. the ratio of the metal powder to the raw material powder as a whole is 99.5 wt%) (4:94-97).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation), Ito (US 2011/0317949), and Skoblo (RU 2162390 machine translation) as applied to claim 1 above, and further in view of Pleney (EP 0045706 machine translation).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation), Ito (US 2011/0317949), and Skoblo (RU 2162390 machine translation) as evidenced by Hoganas (NC100.24, June 2016) and Hulthen (US 3,212,876) as applied to claim 2 above, and further in view of Pleney (EP 0045706 machine translation).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation), Ito (US 2011/0317949), and Skoblo (RU 2162390 machine translation) as applied to claim 3 above, and further in view of Pleney (EP 0045706 machine translation).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation), Ito (US 2011/0317949), and Skoblo (RU 2162390 machine translation) as applied to claim 4 above, and further in view of Pleney (EP 0045706 machine translation).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation), Ito (US 2011/0317949), and Skoblo (RU 2162390 machine translation) as evidenced by Hoganas (NC100.24, June 2016) and Hulthen (US 3,212,876) as applied to claim 11 above, and further in view of Pleney (EP 0045706 machine translation).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation), Ito (US 2011/0317949), and Skoblo (RU 2162390 machine translation) as evidenced by Hoganas (NC100.24, June 2016) and Hulthen (US 3,212,876) as applied to claim 12 above, and further in view of Pleney (EP 0045706 machine translation).
Regarding claims 5 and 15-19, Kikuchi ‘842 in view of Kikuchi ‘068 is silent to a plurality of internal pores of the green compact being impregnated with a lubricating oil.
Pleney teaches a sintered body with a main constituent of Fe-based powder ([0001]) that after cold compaction and oxidation is impregnated with an oil lubricant ([0004], [0009], [0018]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to impregnate the compact of Kikuchi ‘842 in view of Kikuchi ‘068 with an oil lubricant because it gives self-lubricating properties (Pleney [0009]) where the presences of an oxide film promotes the surface retention of a lubrication liquid (Pleney [0018]).
Claims 1, 3-5, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation), Ito (US 2011/0317949), Skoblo (RU 2162390 machine translation), and Pleney (EP 0045706 machine translation).
In the event it is determined that the radial crushing strength of the prior art is not substantially similar to that claimed, then the below rejection in view of Pleney is applied.
Regarding claim 1, Kikuchi ‘842 teaches a ring-shaped molded body (4:92-98) that is formed into a powder compact (i.e. a green compact of  a raw material powder including a metal powder) that is subjected to steam without sintering (2:56-58) where the compact is made of pure Fe powder (i.e. a metal powder as a main component capable of forming an oxide film) (1:8-9, 2:32-33, 4:94-95), the steam treatment produces iron tetraoxide (Fe3O4) in the powder compact and iron oxide fills the pores (i.e. the oxide film formed between particles of the metal powder) and achieves systematic densification (3:61-66), and a sintering process is omitted (2:43-44). 
Kikuchi ‘842 teaches a ring-shaped molded body (4:92-98) for use in office automation (OA) equipment and small DC motors (1:8-13), but is silent to forming a fluid dynamic bearing.
Kikuchi ‘068 teaches a fluid dynamic bearing ([0001]) for use in AV and OA equipment ([0002]) made of Fe-based powder ([0012], [0026]) that forms a Fe3O4 film on the porous surface ([0010]-[0014]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the ring-shaped molded body made of pure Fe powder coated with Fe3O4 in Kikuchi ‘842 to be a fluid dynamic bearing because this material improves the durability and rotational accuracy of motors using fluid dynamic bearings, reducing noise and cost (Kikuchi ‘068 [0010]) and the presence of the Fe3O4 film, even inside through the pores, increasing the mechanical strength and corrosion and wear resistance, improving properties, such that it is particularly suitable as a hydrodynamic bearing (Kikuchi ‘068 [0011]).
Kikuchi ‘842 in view of Kikuchi ‘068 teaches a fluid dynamic bearing (Kikuchi ‘068 [0001]), but is silent to the fluid dynamic bearing comprising a dynamic pressure generating portion provided in a region of a surface of the green compact where a bearing gap is formed between the surface of the green compact and a supported portion
Ito teaches a fluid dynamic bearing used in various electrical apparatuses such as information apparatuses (i.e. OA equipment) ([0003]) with a dynamic pressure generating portion that generates dynamic pressure in a lubricating fluid in a bearing gap ([0005], [0011], [0041], [0049], Figs. 29 to 31) where radial bearing gaps are located between the radially inner surface on which the dynamic pressure generating portions 8a1, 8a2 are formed and a radially outer surface of the shaft member (i.e. a dynamic pressure generating portion provided in a region of a surface of the green compact where a bearing gap is formed between the surface of the green compact and a supported portion) ([0006], [0125], [0128], [0138], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the fluid dynamic bearing of Kikuchi ‘842 in view of Kikuchi ‘068 to include a dynamic pressure generating portion because it generates dynamic pressure in a lubricating fluid in a bearing gap (Ito [0005]), enhancing slidability or abrasion resistance (Ito [0041]) by pressing lubricating oil toward an axial center, increasing pressure (Ito [0138]).
Kikuchi ‘842 teaches using NC100, 24 pure iron powder (4:95-100), but is silent to the particle size distribution of the metal powder.
Skoblo teaches iron powder for use in powder metallurgy ([0001]) with a particle size distribution of 5 to 30 wt% of particles less than 50 um, 45 to 75 wt% of particles of 50 to 100 um, and balance (i.e. 0 to 50 wt %) of particles 100 to 250 um ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the pure iron powder in Kikuchi ‘842 to be 5 to 30 wt% of particles less than 50 um, 45 to 75 wt% of particles of 50 to 100 um, and balance (i.e. 0 to 50 wt %) of particles 100 to 250 um because it produces parts of complex shapes with high manufacturability and low cost (Skoblo [0007], [0009]) and it improves the operational (strength) properties of powder parts (Skoblo [0013]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Kikuchi ‘842 in view of Kikuchi ‘068 and Ito is silent to the radial crushing strength.
Pleney teaches a bearing ([0009]) sintered body of an iron-based powder ([0001]) manufactured by cold compression and oxidation ([0004], [0013]) with a coefficient of K of rupture (i.e. radial crushing strength) of 100 N/mm2 ([0024]) or 180 N/mm2 ([0026]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the fluid dynamic bearing of Kikuchi ‘842 in view of Kikuchi ‘068 and Ito to have a radial crushing strength of 100 to 180 N/mm2 because it is made from a substantially similar material of Fe powder (Kikuchi ‘842 1:8-9, 2:32-33, 4:94-95; Pleney [0022], [0026]) that is coated in Fe3O4 (Kikuchi ‘842 3:61-66; Pleney [0011], [0023], [0024], [0026]) with a substantially similar particle size distribution (Ito Table 4; Pleney [0022], [0026]) manufactured by a substantially similar process (Kikuchi ‘842 2:43-44, 56-58; Pleney [0004], [0013]).
Regarding claim 3, Kikuchi ‘842 teaches the compact is made of pure Fe powder (1:8-9, 2:32-33, 4:94-95). 
Regarding claims 4 and 13, Kikuchi ‘842 teaches making the compact of pure iron powder contains 1% or less of non-Fe components and is mixed with a total of 0.5% lubricant (i.e. the ratio of the metal powder to the raw material powder as a whole is 99.5 wt%) (4:94-97).
Regarding claims 5, 16, 17, and 20, Kikuchi ‘842 in view of Kikuchi ‘068 is silent to a plurality of internal pores of the green compact being impregnated with a lubricating oil.
Pleney teaches a sintered body with a main constituent of Fe-based powder ([0001]) that after cold compaction and oxidation is impregnated with an oil lubricant ([0004], [0009], [0018]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to impregnate the compact of Kikuchi ‘842 in view of Kikuchi ‘068 with an oil lubricant because it gives self-lubricating properties (Pleney [0009]) where the presences of an oxide film promotes the surface retention of a lubrication liquid (Pleney [0018]).
Claims 2, 11, 12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi ‘842 (JP S60-197842 machine translation) in view of Kikuchi ‘068 (JP 2007-057068 machine translation), Ito (US 2011/0317949), Skoblo (RU 2162390 machine translation), and Pleney (EP 0045706 machine translation) as applied to claim 1 above, and further evidenced by Hoganas (NC100.24, June 2016) and Hulthen (US 3,212,876).
Regarding claim 2, Kikuchi ‘842 teaches NC100.24 iron powder (Kikuchi ‘842 4:95-96). 
Hoganas teaches NC100.24 is “sponge iron powder” and Hulthen teaches that sponge iron powder is dry-reduced iron powder produced from sponge iron (1:26-28) (i.e. NC100.24 sponge iron powder is reduced iron powder).
Regarding claim 11, Kikuchi ‘842 teaches the compact is made of pure Fe powder (1:8-9, 2:32-33, 4:94-95). 
Regarding claims 12 and 14, Kikuchi ‘842 teaches making the compact of pure iron powder contains 1% or less of non-Fe components and is mixed with a total of 0.5% lubricant (i.e. the ratio of the metal powder to the raw material powder as a whole is 99.5 wt%) (4:94-97).
Regarding claims 15, 18, and 19, Kikuchi ‘842 in view of Kikuchi ‘068 is silent to an internal pore of the green compact being impregnated with a lubricating oil.
Pleney teaches a sintered body with a main constituent of Fe-based powder ([0001]) that after cold compaction and oxidation is impregnated with an oil lubricant ([0004], [0009], [0018]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to impregnate the compact of Kikuchi ‘842 in view of Kikuchi ‘068 with an oil lubricant because it gives self-lubricating properties (Pleney [0009]) where the presences of an oxide film promotes the surface retention of a lubrication liquid (Pleney [0018]).
Related Art 
Takezaki (US 2012/0027635)
	Takezaki teaches a fluid dynamic bearing with a an Fe3O4 membrane formed on the porous surface by undergoing steam treatment ([0018]) to seal the pores ([0016]) with a cumulative 50% diameters of 20 to 60 um ([0032]-[0034]). Takezaki also teaches not less than 70 wt% particles with diameters of not more than 45 um ([0029]), which does not read on a particle size distribution in which a ratio of the metal powder of 100 um or more to the metal powder as a whole is 30 wt% or more. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735